DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           HILTON WIENER,
                              Appellant,

                                    v.

                   ILA WIENER n/k/a ILA LERNER,
                             Appellee.

                              No. 4D15-4466

                          [December 7, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Martin H. Colin, Judge; L.T. Case No. 50 2010 DR
009006XXXXSB.

   Hilton Wiener, Boca Raton, pro se.

  Jeanne C. Brady of Brady & Brady, P.A., Boca Raton, and Holly D.
Schuttler of Schuttler & Greenberg, LLC, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE J., and SINGHAL, RAAG, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.